Dissenting Opinion by
Mb. Justice Musmanno :
The technical discussion of the majority opinion on numbered subsections and lettered clauses of the Pennsylvania Labor Relations Act does not change the simple unadorned fact that the Lancaster Yellow Cab & Baggage, Inc., violated that Act by locking out employes with whom it had a binding contract not to do that very thing. Nor does the involved, interlacing exposition of the majority opinion, which sometimes carries the argument into the penumbra of legal cryptography, alter the uncontested and uncontestable proposition that six employes, under a solemn compact to work, were driven from their employment and replaced by strikebreakers.
Stripping away the tangled net of technicalities in which this case has -been enmeshed, we find the follow*57ing set of circumstances. On August 16, 1948, the Lancaster Yellow Cab & Baggage, Inc., and the Teamsters, Chauffeurs, Warehousemen and Helpers Union, Local 771, A. F. of L., entered into a one year collective bargaining contract which provided, inter alia, that in the event of a dispute between the company and the union, both parties would submit their positions on the dispute to a hearing and eventual arbitration. On June 9, 1949, a controversy arose over one of the cab drivers, one Harold Laukhuff, who, when reporting for work the following day was told to “go home until sent for.” The day drivers then stopped work but upon orders from their union representative returned to their cabs to work until the grievance over their fellow-employe should be adjusted. The company refused to hear or consider the grievance and the day drivers again left their cabs.
That evening when the six night drivers reported for duty, no trip cards were available and they were refused work. On June 11th and June 13th the company solicited men for employment to take the jobs of the union men. The union insisted on a hearing under the terms of the contract, but the company refused to negotiate. On June 16th the company notified the union of its intention to terminate its agreement with the union at the end of the term on August 15, 1949.
In its decision after hearing testimony on the merits of the entire controversy the Board declared: “In the instant case we find the employer not free from fault. It violated all accepted practices of collective bargaining and industrial relations when it suspended Laukhuff from service without first notifying the union or the employe as to the cause. In spite of the quick and effective action of the union in terminating the work stoppage in the morning, the employer did not give the union a similar opportunity when the day shift suspended work in the afternoon., ...
*58“When the night shift reported for work, even though the respondent through its attorney had been previously advised the night shift would work, the employer offered the drivers no work assignments and no opportunity to work. Afterwards, the employer resisted all efforts of the union to meet to settle the dispute and terminate the work suspension and advised the employes, of both the day and night shifts, that it assumed they had quit their jobs and they had been replaced. Even when two employes called the office of the employer to inquire about work, they were told there was no work and one was referred to the union.
“The conclusion is inescapable, from a reading of the entire record, that the employer decided to take advantage of the impetuous and unauthorized act of the day shift to weaken the position of the union and possibly terminate its right to represent and bargain for the employes.”
Under these circumstances the Board ordered the company to cease and desist from discriminating against its union employes, to forthwith bargain collectively with the union with reference to the grievance complained of by the union, and to reinstate upon request the six night cab drivers, found to be without fault whatsoever.
The lower court and the majority opinion of this Court do not say that the Board erred in its findings that the six night cab drivers were the victims of unfair labor practices on the part of the employer, but maintain that the union could not amend its pleadings to include a charge of violation of the Act under clause (c) of Section 6, subsection 1. But it is to be noted that the amended charge and the original charge were based on precisely the same fact situation. Furthermore, the decision of the Board ordering the reinstatement of the night cab drivers can be supported by the charge of violation of Section- 6, subsection 1, clause *59(a) and (e), equally well as by charging violation of clause (c).
The Board properly appraised the situation when it said: “Since the contract was binding between the parties during the entire time the Union endeavored to get the employer to meet to adjust or arbitrate the dispute, the employer had the positive duty, during such period, to recognise the union.” (Italics supplied)
To argue that the pleadings must show that clause (c), as well as (a) and (e) were violated when by its action the Company sought to destroy the entire contract of collective bargaining with the union, is like the defendant in a criminal trial demanding to know which specific ones of his numerous blows felled his victim when it is admitted that he is the only one who struck blows at all. The United States Supreme Court said in Republic Aviation Corp. v. Rational Labor Relations Board, 324 U. S. 793, 65 S. Ct. 982, that: “The Wagner Act [after wMch the Pennsylvania Labor Relations Act is patterned] . . . left to the Board the work of applying the Act’s general prohibitory language in the light of the infinite combinations of events which might be charged as violative of its terms. Thus a ‘rigid scheme of remedies’ is avoided and administrative flexibility within appropriate statutory limitations obtained to accomplish the dominant purpose of the legislation. . .” (Emphasis supplied.)
In N. L. R. B. v. Piqua Munising Wood Products Co., 109 F. (2d) 552, 557, the United States Circuit Court said: “All that is requisite in a valid complaint before the Board is that there be a plain statement of the things claimed to constitute an unfair labor practice that respondent may be put upon his defense.”
That the employer here well knew of the charge of discrimination against it is evidenced by the fact that in its answer it denied that the six night drivers were *60unjustly discriminated against and asserted that they had left their jobs voluntarily.
The decision of the Board was fair and impartial. It found that the day drivers had violated the non-strike provisions of the agreement with the company and they had, therefore, ceased to be employes within the meaning of the statute. And then, in finding that the night drivers had been improperly discharged and were entitled to their jobs, it could have ordered the company to compensate them for back pay. But it did not do this.
To now hold that the company is not even required to reemploy men it had discharged because of union activity is perhaps to encourage some other employers to play at ducks and drakes with the right of collective bargaining which has been gained by the working man only after decades and centuries of blood, sweat and toil.
To strike down an earnest contract and deprive men of the right of employment guaranteed to them by a solemn act of the General Assembly of the people — all because of a letter of the alphabet — is to arm Technicality with a longer sword than it wielded in the severest of despotic Draconian days.